Citation Nr: 1422890	
Decision Date: 05/20/14    Archive Date: 05/29/14

DOCKET NO.  13-31 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in 
St. Paul, Minnesota


THE ISSUE

Entitlement to an effective date earlier than June 27, 2011, for the grant of death pension with aid and attendance.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Martinez, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1940 to October 1960.  The Appellant is the Veteran's surviving spouse.

This matter is before the Board of Veterans' Appeals  (the Board) on appeal of an  April 2013 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which granted death pension benefits with aid and attendance, effective June 27, 2011.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Appellant initially filed a claim for initial death pension, dependency and indemnity compensation, and accrued benefits in September 2008; it was denied in a November 2008 decision.  The November 2008 decision became final because the Appellant did not submit new and material evidence within one year or perfect an appeal.

2.  The Appellant's claim to reopen her previously denied claim for initial death pension, dependency and indemnity compensation, and accrued benefits was received at the RO on June 27, 2011.  The claim was subsequently granted, effective June 27, 2011.

3.  There was no informal or formal claim, or written intent to file a claim, for initial death pension, dependency and indemnity compensation, and accrued benefits prior to June 27, 2011, which could be construed as a claim to reopen and was not acted upon by VA.
CONCLUSION OF LAW

The criteria for an effective date earlier than June 27, 2011 for the grant of death pension benefits with aid and attendance have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. § 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112(2004); Quartuccio v. Principi, 16 Vet. App. 183(2002); Mayfield v. Nicholson, 444 F.3d 1328(Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473(2006). 

As in here, where a claim for a benefit has been substantiated and an effective date assigned, the filing of a Notice of Disagreement (NOD) with the RO's decision as to the assigned effective date does not trigger additional 38 U.S.C.A. § 5103(a)  notice.  The claimant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to either of this "downstream element."  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  In this case, the Appellant does not claim prejudice regarding any lack of VCAA notice related to her earlier effective date claim.

Furthermore, the outcome of an earlier effective date claims rests with evidence already in the claims folder, which will be discussed below.  And, there is no indication in the record-and the Appellant does not argue-that additional evidence relevant to the issue is available but absent from the claims folder.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 Vet. App. 227 (2000).

II.  Earlier Effective Date

The effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

Regarding an award of aid and attendance or housebound benefits to a surviving spouse, § 3.402 provides that an award will be effective the date the claim for that benefit was received, unless one of two exceptions apply.  First, when an award of dependency or indemnity compensation (DIC) or pension based on an original or reopened claim is effective for a period prior to the date of receipt of the claim, any additional DIC or pension payable to the surviving spouse by reason of need for aid and assistance or housebound status shall also be awarded for any part of the award's retroactive period for which entitlement to the additional benefit is established.  § 3.402(c)(1).  Second, for the purpose of granting aid and attendance benefits, the date of departure from hospital, institutional, or domiciliary care at VA expense may constitute the date of receipt of the claim.  38 C.F.R. § 3.402(c)(2).

The present case does not involve a claim for retroactive death pension or DIC benefits.  And, although the Appellant has submitted evidence demonstrating that she has resided in an assisted living community, the record does not reflect evidence or allegations that she has been admitted to a hospital, institution, or domiciliary care facility at VA expense.  The exceptions outlined in § 3.402(c)(1)  and 38 C.F.R. § 3.402(c)(2), therefore, do not apply, and the Board will proceed to analyze the claim under the general rule that the assigned effective date must be the later of the date of receipt of the claim or date entitlement arose.

A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See § 3.1(p); Brannon v. West, 12 Vet. App. 32 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant or representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  When a claim has been filed which meets the requirements of § 3.151 or § 3.152, an informal request for increase or reopening will be accepted as a claim.  § 3.155.

The Appellant initially filed a claim for initial death pension, dependency and indemnity compensation, and accrued benefits in September 2008; it was denied in a November 2008 decision, which was mailed to the Appellant's address of record.  

In support of her claim that an effective date should be granted to the date of her September 2008 application, the Appellant argues that she never received the November 2008 decision.  Nonetheless, the record reflects that the November 2008 decision was mailed to the address the Appellant listed in her September 2008 claim and in an August 2008 VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative), and August 2008 records from the Texas Veterans Commission and an attending physician list the same address.

There is a presumption of regularity that government officials "have properly discharged their official duties."  INS v. Miranda, 459 U.S. 14 (1982); United States v. Chemical Foundation, Inc., 272 U.S. 1 (1926).  This presumption applies to "to all manner of VA processes and procedures."  Woods v. Gober, 14 Vet. App. 214 (2000).  The presumption attaches when VA mails notice of a determination to a claimant at their last known address of record.  Id.  The presumption of regularity may be rebutted with "clear evidence to the effect that [VA's] regular mailing practices [were] not regular or that they were not followed."  Id.  Here, the record does not reflect that the November 2008 decision was undeliverable, and the Appellant does not present evidence to rebut the presumption of regularity regarding the November 2008 decision.  

The November  2008 decision became final because the Appellant did not submit new and material evidence within one year or perfect an appeal.

Subsequently, there is no formal correspondence from the Appellant concerning the matter of initial death pension, dependency and indemnity compensation, and accrued benefits until the Appellant filed a claim to reopen, which was received on June 27, 2011.  In a September 2011 decision, the claim was denied.  In February 2012, the Appellant's son requested to reopen the claim and new and material evidence was subsequently submitted.  In an April 2013 decision, the Appellant's claim was granted, effective June 27, 2011, the date of receipt of the claim.  

The Appellant argues that the effective date should be in September 2008, the date of her initial claim. That claim was the subject of a November 2008 decision, which became final because the Appellant did not submit new and material evidence within a year or perfect an appeal of such decision.  The record does not reflect that there was a communication prior to June 27, 2011, which could be construed as a claim to reopen and was not acted upon by VA.

For the foregoing reasons, the Board can find no basis to assign an earlier effective than June 27, 2011.  The preponderance of the evidence is against the claim; there is no doubt to be resolved; and an earlier effective date is not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to an effective date earlier than June 27, 2011, for the grant of death pension with aid and attendance is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


